Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 7-9 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 10, 14-15, 20, 24 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0023513 (Hirano).
Regarding claim 1, Figs. 1-10 show an image forming apparatus comprising: 
a sheet feeding roller (105) which feeds a sheet accumulated on a tray (102); and 
a hardware processor (200) which: 
detects a movement speed of the sheet that is currently fed by the sheet feeding roller (105); and 
calculates a difference amount between the movement speed and a first reference speed (numbered paragraph [0071]), and 
determines a life of the sheet feeding roller (105) based on the difference amount,
wherein the hardware processor (200) determines whether or not to use the movement speed of a first sheet (a sheet fed prior to a first sheet fed immediately after inserting a cassette) for life determination based on a relationship between the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) and the movement speed of a sheet which is fed before the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette), and if the hardware processor (200) determines not to use the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) for the life determination, the hardware processor (200) calculates the difference amount by excluding the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette).  See, e.g., numbered paragraph [0068].
Regarding claim 2, Figs. 1-10 show a first sensor (108) which is arranged downstream of the sheet feeding roller (105) in a conveyance direction of the sheet and detects arrival of a front end of the sheet which is fed, wherein the hardware processor (200) determines the life of the sheet feeding roller (105) when a second sheet which is fed by the sheet feeding roller (105) immediately after the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) reaches the first sensor (108).
Regarding claim 3, Figs. 1-10 show a first sensor (108) which is arranged downstream of the sheet feeding roller (105) in a conveyance direction of the sheet and detects arrival of a front end of the sheet which is fed, wherein the hardware processor (200) determines the life of the sheet feeding roller (105) when the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) is detected.
Regarding claim 4, Figs. 1-10 show that the hardware processor (200) calculates an average value of the movement speed of a predetermined number of sheet which is detected, and determines the life of the sheet feeding roller (105) based on the difference amount between the calculated average value and the first reference speed.
Regarding claim 5, Figs. 1-10 show that the hardware processor (200) detects, as a first movement speed, the movement speed from start of sheet feeding of the sheet by the sheet feeding roller (105) to detection of the front end of the sheet by the first sensor (108).
Regarding claim 10, Figs. 1-10 show that the first reference speed is a value which is set in advance.
Regarding claim 14, as best understood, Figs. 1-10 show that the hardware processor (200) calculates an average value of the movement speed of a predetermined number of sheet which is detected, and determines the life of the sheet feeding roller (105) based on the difference amount between the calculated average value and the first reference speed.
Regarding claim 15, as best understood, Figs. 1-10 show that the hardware processor (200) detects, as a first movement speed, the movement speed from start of sheet feeding of the sheet by the sheet feeding roller (105) to detection of the front end of the sheet by the first sensor (108).
Regarding claim 20, Figs. 1-10 show that the first reference speed is a value which is set in advance.
Regarding claim 24, Figs. 1-10 show a non-transitory computer readable storage medium storing a program causing a computer of an image forming apparatus, which includes a sheet feeding roller (105) that feeds a sheet accumulated on a tray (102), to perform: 
detecting a movement speed of the sheet that is currently fed by the sheet feeding roller (105); 
calculating a difference amount between the movement speed and a first reference speed, and determining a life of the sheet feeding roller (105) based on the difference amount; and 
determining whether or not to use the movement speed of a first sheet (a sheet fed prior to a first sheet fed immediately after inserting a cassette) for life determination based on a relationship between the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) and the movement speed of a sheet which is fed before the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette), and calculating the difference amount by excluding the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) if the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) is determined not to be used for the life determination.
Regarding claim 25, Figs. 1-10 disclose a life determination method for determining a life of a sheet feeding roller (105) which feeds a sheet accumulated on a tray (102), the method comprising: 
speed detecting of detecting a movement speed of the sheet that is currently fed by the sheet feeding roller (105); and 
life determining of calculating a difference amount between the movement speed and a first reference speed, and determining a life of the sheet feeding roller (105) based on the difference amount, wherein in the life determining, whether or not to use the movement speed of a first sheet (a sheet fed prior to a first sheet fed immediately after inserting a cassette) for life determination is determined based on a relationship between the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) and the movement speed of a sheet which is fed before the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette), and if the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette) is determined not to be used for the life determination, the difference amount is calculated by excluding the movement speed of the first sheet (the sheet fed prior to the first sheet fed immediately after inserting the cassette).
Allowable Subject Matter
4.	Claims 6, 11-13, 16 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653